            Case 1:18-cv-01784-RAH Document 53 Filed 11/08/19 Page 1 of 3



                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 ROBERT J. LABONTE,

                    Plaintiff,                            No. 18-1784C

            v.                                            (Judge Hertling)

 UNITED STATES,

                    Defendant.


             DEFENDANT’S UNOPPOSED MOTION FOR AN ENLARGEMENT
                     OF TIME TO RESPOND TO CROSS-MOTION
                 FOR JUDGMENT ON THE ADMINSTRATIVE RECORD

       Defendant, the United States, respectfully requests that the Court grant a four-day

enlargement of time, from November 8, 2019, to and including November 12, 2019, to file our

response to plaintiff’s cross-motion for judgment on the administrative record. ECF No. 52.

This is our first request for an enlargement of time for this purpose. On November 7, 2019,

plaintiff’s counsel’s office advised us that plaintiff consents to the proposed enlargement of time.

       This is a military pay case. Plaintiff filed his motion for judgment on the administrative

record on October 25, 2019. Pursuant to Rule 7(a)(1) of the Court’s rules, we normally would

have 28 days to respond to plaintiff’s cross-motion. Oral argument, however, has been

scheduled for December 3, 2019, and the parties are completing briefing on an accelerated

schedule.

       We have worked diligently on our response to plaintiff’s cross-motion, have completed

our draft brief, and have submitted the draft for internal and agency review. Late in the

afternoon of November 7, 2019, we learned that the Army will require additional time to review

our draft brief. As a result, we are seeking the proposed enlargement of time, until November

12, 2019, to respond to plaintiff’s cross-motion, so that we can complete the review process,
            Case 1:18-cv-01784-RAH Document 53 Filed 11/08/19 Page 2 of 3



make any changes required as a result, and prepare the brief for filing. We note that Monday,

November 11, 2019 is a Federal holiday. To provide plaintiff with sufficient time to file his

reply to our response brief, we respectfully request that the Court modify the briefing schedule as

follows, which would provide plaintiff with the same number of additional days as we are

requesting:

        •     Defendant will file a response to the plaintiff’s cross-motion by November 12, 2019

              (currently due November 8, 2019).

        •     Plaintiff may file a reply by November 19, 2019 (currently due November 15, 2019).

        Because oral argument is not being held until December 3, 2019, and we are proposing

only modest changes to the briefing schedule, we are not seeking to modify the oral argument

date.

        For these reasons, we respectfully request that the Court grant this motion for an

enlargement of time.

                                                  Respectfully Submitted,

                                                  Respectfully submitted,

                                                  JOSEPH H. HUNT
                                                  Assistant Attorney General

                                                  ROBERT E. KIRSCHMAN, JR.
                                                  Director

                                                  s/ Douglas K. Mickle
                                                  DOUGLAS K. MICKLE
                                                  Assistant Director
        Case 1:18-cv-01784-RAH Document 53 Filed 11/08/19 Page 3 of 3



OF COUNSEL:                        s/ Richard P. Schroeder
                                   RICHARD P. SCHROEDER
MAJOR MICHAEL TOWNSEND, JR.        Trial Attorney
United States Army                 Commercial Litigation Branch
Military Personnel Branch          Civil Division
U.S. Army Legal Services Agency    U.S. Department of Justice
                                   PO Box 480
                                   Ben Franklin Station
                                   Washington, D.C. 20044
                                   Tele: (202) 305-7788
                                   Fax: (202) 305-7643
                                   Email: Richard.Schroeder@usdoj.gov

Dated: November 8, 2019            Attorneys for Defendant
